Exhibit 10.6

 

LOGO [g46074g86r02.jpg]

Federal Deposit Insurance Corporation

10 Tenth Street NE, Suite 800, Atlanta, GA 30309-3906

   Atlanta Regional Office

March 19, 2010

VIA CERTIFIED MAIL – RETURN RECEIPT REQUESTED # 7008 3230 0003 1307 3525

The Board of Directors

First Peoples Bank

1301 S.E. Port St. Lucie Boulevard

Port St. Lucie, Florida 34952

 

  Re: First Peoples Bank

       Port St. Lucie, Florida (“Bank”)

       Docket Number: FDIC-09-717b // OFR 0705-FI-12/09

       Stipulation to the Issuance of a Consent Order (“Stipulation”)

       and Consent Order (“Order”)

Members of the Board:

On behalf of the Federal Deposit Insurance Corporation (“FDIC”) and pursuant to
the authority delegated to me by the FDIC Board of Directors and the Director of
the Division of Supervision and Consumer Protection of the FDIC, I have accepted
the Stipulation executed by you, the Bank’s board of directors, and have issued
the Order.

An original Stipulation and an original Order are enclosed.

 

Sincerely, /s/ Doreen R. Eberley Doreen R. Eberley Acting Regional Director

Enclosures



--------------------------------------------------------------------------------

FEDERAL DEPOSIT INSURANCE CORPORATION

WASHINGTON, D.C.

STATE OF FLORIDA

OFFICE OF FINANCIAL REGULATION

TALLAHASSEE, FLORIDA

 

     )       )   

In the Matter of

   )    STIPULATION TO THE ISSUANCE    )    OF A

FIRST PEOPLES BANK

   )    CONSENT ORDER

PORT ST. LUCIE, FLORIDA

   )       )    FDIC-09-717b

(Insured State Nonmember Bank)

   )    OFR 0705-FI-12/09    )         )   

Subject to the acceptance of this STIPULATION TO THE ISSUANCE OF A CONSENT ORDER
(“STIPULATION”) by the Federal Deposit Insurance Corporation (“FDIC”), it is
hereby stipulated and agreed by and between a representative of the Legal
Division of the FDIC, the State of Florida, Office of Financial Regulation
(“OFR”) and the First Peoples Bank, Port St. Lucie, Florida (“Bank”), through
its board of directors, as follows:

1. The Bank has been advised of its right to receive a written Notice of Charges
and of Hearing (“Notice”) detailing the unsafe or unsound banking practices
relating to weaknesses in asset quality, capital adequacy, earnings, management
effectiveness, liquidity, and sensitivity to market risk, alleged to have been
committed by the Bank and of its right to a hearing on the alleged charges under
section 8(b)(l) of the Federal Deposit Insurance Act (“Act”), 12 U.S.C. §
1818(b)(l), and the FDIC’s Rules of Practice and Procedure (“Rules”), 12 C.F.R.
Part 308 and Chapters 120, 655, and 658, Florida Statutes, and has waived those
rights.



--------------------------------------------------------------------------------

2. The Bank, solely for the purpose of this proceeding and without admitting or
denying any of the alleged charges of unsafe or unsound banking practices,
hereby consents and agrees to the issuance of a Consent Order (“ORDER”) by the
FDIC and the OFR in the form attached hereto. The Bank further stipulates and
agrees that such ORDER shall become effective immediately upon issuance by the
FDIC and the OFR and be fully enforceable by the FDIC pursuant to the provisions
of section 8(i)(1) of the Act, 12 U.S.C. § 1818(i)(1), and the Rules, and by the
OFR pursuant to Chapters 120, 655, and 658, Florida Statutes, including
specifically Sections 655.033 and 655.041, Florida Statutes, subject only to the
conditions set forth in paragraph 3 of this STIPULATION.

3. In the event the FDIC accepts this STIPULATION and issues the ORDER, it is
agreed that no action to enforce said ORDER in the United States District Court
will be taken by the FDIC unless the Bank or any “institution-affiliated party”,
as such term is defined in section 3(u) of the Act, 12 U.S.C. § 1813(u), has
violated or is about to violate any provision of the ORDER.

4. The Bank hereby waives:

(a) the receipt of a written Notice;

(b) all defenses to the charges to be set forth in the Notice;

(c) a hearing for the purpose of taking evidence regarding the allegations to be
set forth in the Notice;

(d) the filing of Proposed Findings of Fact and Conclusions of Law;

(e) a Recommended Decision of an Administrative Law Judge; and

(f) exceptions and briefs with respect to such Recommended Decision.

 

2



--------------------------------------------------------------------------------

Dated: The 4th day of March, 2010. FEDERAL DEPOSIT INSURANCE CORPORATION LEGAL
DIVISION BY:   /s/ Lisa D. Wright Lisa D. Wright Senior Regional Attorney

 

FLORIDA OFFICE OF FINANCIAL REGULATION BY:   /s/ Linda B. Charity

Linda B. Charity

Director

Division of Financial Institutions

Florida Office of Financial Regulation

By Delegated Authority for the

Commissioner, Office of

Financial Regulation

 

FIRST PEOPLES BANK

PORT ST. LUCIE, FLORIDA

BY:   /s/ Gary A. Berger Gary A. Berger /s/ Donald J. Cuozzo Donald J. Cuozzo
/s/ Ann L. Decker Ann L. Decker /s/ Thomas K. Grimes Thomas K. Grimes /s/ John
S. Leighton, III John S. Leighton, III /s/ Paul J. Miret Paul J. Miret

 

3



--------------------------------------------------------------------------------

/s/ Robert L. Seeley Robert L. Seeley /s/ David W. Skiles David W. Skiles /s/
Paul A. Zinter Paul A. Zinter THE BOARD OF DIRECTORS

 

4



--------------------------------------------------------------------------------

FEDERAL DEPOSIT INSURANCE CORPORATION

WASHINGTON, D.C.

STATE OF FLORIDA

OFFICE OF FINANCIAL REGULATION

TALLAHASSEE, FLORIDA

 

     )       )   

In the Matter of

   )       )    CONSENT ORDER

FIRST PEOPLES BANK

   )   

PORT ST. LUCIE, FLORIDA

   )    FDIC-09-717b    )    OFR 0705-FI-12/09

(Insured State Nonmember Bank)

   )       )         )   

The Federal Deposit Insurance Corporation (“FDIC”) is the appropriate Federal
banking agency for First Peoples Bank, Port St. Lucie, Florida (“Bank”), under
12 U.S.C. § 1813(q).

The Bank, by and through its duly elected and acting Board of Directors
(“Board”), has executed a “Stipulation to the Issuance of a Consent Order”
(“STIPULATION”), dated March 4, 2010, that is accepted by the FDIC and the State
of Florida, Office of Financial Regulation (“OFR”). The OFR may issue an order
pursuant to Chapter 120 and Section 655.033, Florida Statutes (2009).

With this Stipulation, the Bank has consented, without admitting or denying any
charges of unsafe or unsound banking practices relating to weaknesses in asset
quality, capital adequacy, earnings, management effectiveness, liquidity, and
sensitivity to market risk, to the issuance of this Consent Order (“ORDER”) by
the FDIC and the OFR.



--------------------------------------------------------------------------------

Having determined that the requirements for issuance of an order under 12 U.S.C.
§ 1818(b) and under Chapter 120 and Section 655.033, Florida Statutes have been
satisfied, the FDIC and the OFR (collectively, “Supervisory Authorities”) hereby
order that:

BOARD OF DIRECTORS

1. As of the effective date of this ORDER, the Board shall increase its
participation in the affairs of the Bank, assuming full responsibility for the
approval of sound policies and objectives and for the supervision of all of the
Bank’s activities, consistent with the role and expertise commonly expected for
directors of banks of comparable size. The Board shall prepare in advance and
follow a detailed written agenda for each meeting, including consideration of
the actions of any committees. Nothing in the foregoing sentences shall preclude
the Board from considering matters other than those contained in the agenda.
This participation shall include meetings to be held no less frequently than
monthly at which, at a minimum, the following areas shall be reviewed and
approved: reports of income and expenses; new, overdue, renewal, insider,
charged-off, and recovered loans; investment activity; operating policies; and
individual committee actions. Board minutes shall document these reviews and
approvals, including the names of any dissenting directors.

COMPLIANCE WITH ORDER

2. Within 30 days from the effective date of this ORDER, the Board shall
establish a Board committee (“Directors’ Committee”), consisting of at least
four members, to oversee the Bank’s compliance with the ORDER. Three of the
members of the Directors’ Committee shall not be officers of the Bank. The
Directors’ Committee shall receive from Bank management monthly reports
detailing the Bank’s actions with respect to compliance with the ORDER. The
Directors’ Committee shall present a report detailing the Bank’s adherence to
the ORDER to the Board at

 

2



--------------------------------------------------------------------------------

each regularly scheduled Board meeting. Such report shall be recorded in the
appropriate minutes of the Board’s meeting and shall be retained in the Bank’s
records. Establishment of this committee does not in any way diminish the
responsibility of the entire Board to ensure compliance with the provisions of
this ORDER.

CAPITAL

3. (a) Within 90 days from the effective date of this ORDER, the Bank shall have
Tier 1 Capital in such amount as to equal or exceed eight percent (8.0%) of its
total assets and Total Risk Based Capital in such amount as to equal or exceed
eleven percent (11.0%) as that Risk Based Capital Ratio is described in the FDIC
Statement of Policy on Risk-Based Capital contained in Appendix A to Part 325 of
the FDIC Rules and Regulations, 12 C.F.R. Part 325, Appendix A.

(b) Thereafter during the life of this ORDER, the Bank shall maintain a Tier 1
Capital ratio to equal or exceed eight percent (8.0%) of the Bank’s total
assets; and a Total Risk Based Capital ratio to equal or exceed eleven percent
(11.0%).

(c) The level of Tier 1 Capital to be maintained during the life of this ORDER
pursuant to paragraph 3(b) shall be in addition to a fully funded allowance for
loan and lease losses (“ALLL”), the adequacy of which shall be satisfactory to
the Supervisory Authorities as determined at subsequent examinations and/or
visitations.

(d) Any increase in Tier 1 Capital necessary to meet the requirements of
paragraphs 3(a) and 3(b) of this ORDER may be accomplished by the following:

(i) sale of common stock; or

(ii) sale of noncumulative perpetual preferred stock; or

 

3



--------------------------------------------------------------------------------

(iii) direct contribution of cash by the Board, shareholders, and/or parent
holding company; or

(iv) any other means acceptable to the Supervisory Authorities; or

(v) any combination of the above means.

(e) If all or part of any necessary increase in Tier 1 Capital required by
paragraphs 3(a) and 3(b) of this ORDER is accomplished by the sale of new
securities, the Board shall forthwith take all necessary steps to adopt and
implement a plan for the sale of such additional securities, including the
voting of any shares owned or proxies held or controlled by them in favor of the
plan. Should the implementation of the plan involve a public distribution of the
Bank’s securities (including a distribution limited only to the Bank’s existing
shareholders), the Bank shall prepare offering materials fully describing the
securities being offered, including an accurate description of the financial
condition of the Bank and the circumstances giving rise to the offering, and any
other material disclosures necessary to comply with the Federal securities laws.
Prior to the implementation of the plan and, in any event, not less than fifteen
(15) days prior to the dissemination of such materials, the plan and any
materials used in the sale of the securities shall be submitted to the FDIC,
Division of Supervision and Consumer Protection, Accounting and Securities
Disclosure Section, 550 17th Street, N.W., Room F-6066, Washington, D.C. 20429
and to the Office of Financial Regulation, 200 East Games Street, Suite 624,
Tallahassee, Florida 32399-0371, for review. Any changes requested to be made in
the plan or materials by the FDIC or the OFR shall be made prior to their
dissemination. If the increase in Tier 1 Capital is provided by the sale of
noncumulative perpetual preferred stock, then all terms and conditions of the
issue, including but not limited to those terms and conditions relative to
interest rate and convertibility factor, shall be presented to the Supervisory
Authorities for prior approval.

 

4



--------------------------------------------------------------------------------

(f) In complying with the provisions of paragraphs 3(a) and 3(b) of this ORDER,
the Bank shall provide to any subscriber and/or purchaser of the Bank’s
securities, a written notice of any planned or existing development or other
changes which are materially different from the information reflected in any
offering materials used in connection with the sale of Bank securities. The
written notice required by this paragraph shall be furnished within ten
(10) days from the date such material development or change was planned or
occurred, whichever is earlier, and shall be furnished to every subscriber
and/or purchaser of the Bank’s securities who receive or was tendered the
information contained in the Bank’s original offering materials.

(g) For purposes of this ORDER, the terms “Tier 1 Capital” and “total assets”
shall have the meanings ascribed to them in Part 325 of the FDIC Rules and
Regulations, 12 C.F.R. Part 325.

REDUCTION OF CLASSIFIED ITEMS

4. (a) Within 60 days from the effective date of this ORDER, the Bank shall
formulate a written plan to reduce the aggregate balance of assets classified
“Substandard” in the FDIC’s October 19, 2009 Visitation Report (“Report”) in
accordance with the following schedule:

(i) Within 90 days from the effective date of this ORDER, the Bank shall have
reduced the items classified “Substandard” in the Report to not more than 140
percent of Tier 1 Capital plus the ALLL;

(ii) Within 180 days from the effective date of this ORDER, the Bank shall have
reduced the items classified “Substandard” in the Report to not more than 120
percent of Tier 1 Capital plus the ALLL;

 

5



--------------------------------------------------------------------------------

(iii) Within 270 days from the effective date of this ORDER, the Bank shall have
reduced the items classified “Substandard” in the Report to not more than 100
percent of Tier 1 Capital plus the ALLL;

(iv) Within 360 days from the effective date of this ORDER, the Bank shall have
reduced the items classified “Substandard” in the Report to not more than 80
percent of Tier 1 Capital plus the ALLL; and

(v) Within 540 days from the effective date of this ORDER, the Bank shall have
reduced the items classified “Substandard” in the Report to not more than 60
percent of Tier 1 Capital plus the ALLL.

(b) The requirements of this paragraph are not to be considered as standards for
future operations and following compliance with the above reduction schedule,
the Bank shall continue to reduce the total volume of adversely classified
assets. As used in paragraph 4(a), the word “reduce” means:

(i) to collect;

(ii) to charge-off; or

(iii) to sufficiently improve the quality of assets adversely classified to
warrant removing any adverse classification, as determined by the Supervisory
Authorities.

NO ADDITIONAL CREDIT

5. (a) Beginning with the effective date of this ORDER, the Bank shall not
extend, directly or indirectly, any additional credit to, or for the benefit of,
any borrower who has a loan or other extension of credit from the Bank that has
been classified, in whole or part, “Substandard” and is uncollected.

 

6



--------------------------------------------------------------------------------

(b) Paragraph 5(a) shall not apply if the Bank’s failure to extend further
credit to a particular borrower would be detrimental to the best interests of
the Bank. Prior to the extending of any additional credit pursuant to this
paragraph, either in the form of a renewal, extension, or further advance of
funds, such additional credit shall be approved by a majority of the Board or a
designated committee thereof, who shall certify in writing as follows:

(i) why the failure of the Bank to extend such credit would be detrimental to
the best interests of the Bank;

(ii) that the Bank’s position would be improved thereby; and

(iv) how the Bank’s position would be improved.

(c) The signed certification shall be made a part of the minutes of the Board or
its designated committee and a copy of the signed certification shall be
retained in the borrower’s credit file.

ALLOWANCE FOR LOAN AND LEASE LOSSES

6. Within 30 days from the effective date of this ORDER, the Board shall review
the adequacy of the ALLL and at least once each calendar quarter thereafter.
Said review shall be completed in time to properly report the ALLL in the
quarterly Reports of Condition and Income. The review shall focus on the results
of the Bank’s internal loan review, loan and lease loss experience, trends of
delinquent and non-accrual loans, an estimate of potential loss exposure of
significant credits, concentrations of credit, and present and prospective
economic conditions. A deficiency in the ALLL shall be remedied in the calendar
quarter it is discovered, prior to submitting the Reports of Condition and
Income, by a charge to current operating earnings. The minutes of the Board
meeting at which such review is undertaken shall indicate the results of the
review.

 

7



--------------------------------------------------------------------------------

CONCENTRATIONS OF CREDIT

7. Within 45 days from the effective date of this ORDER, the Bank shall perform
a risk segmentation analysis with respect to the Concentrations of Credit
discussed in the Report. The Bank should refer to the Financial Institution
Letter 104-2006 dated December 12, 2006, entitled Concentrations in Commercial
Real Estate Lending, Sound Risk Management Practices, for information regarding
risk segmentation analysis. A copy of this analysis shall be provided to the
Supervisory Authorities. The Bank agrees to develop a plan to reduce any segment
of the portfolio which the Supervisory Authorities deem to be an undue
concentration of credit in relation to the Bank’s capital account. The plan and
its implementation shall be in a form and manner acceptable to the Supervisory
Authorities as determined at subsequent examinations and/or visitations.

STRATEGIC PLAN

8. (a) Within 90 days from the effective date of this ORDER, the Bank shall
prepare and submit to the Supervisory Authorities for review and comment a
written business/strategic plan covering the overall operation of the Bank. At a
minimum the plan shall establish objectives for the Bank’s earnings performance,
growth, balance sheet mix, liability structure, capital adequacy, and reduction
of nonperforming and underperforming assets, together with strategies for
achieving those objectives. The plan shall also identify capital, funding,
managerial and other resources needed to accomplish its objectives. Such plan
shall specifically provide for the following:

(i) goals for the composition of the loan portfolio by loan type including
strategies to diversify the type and improve the quality of loans held;

 

8



--------------------------------------------------------------------------------

(ii) goals for the composition of the deposit base including strategies to
reduce reliance on volatile and costly deposits; and

(iii) plans for effective risk management and collection practices.

(b) Within 30 days from the receipt of any comments from the Supervisory
Authorities, and after due consideration of any recommended changes, the Board
shall approve the business/strategic plan, which approval shall be recorded in
the minutes of a Board meeting.

PROFIT PLAN

9. (a) Within 60 days from the effective date of this ORDER, the Bank shall
formulate and implement a written plan to improve and/or sustain Bank earnings.
This plan shall be forwarded to the Supervisory Authorities for review and
comment and shall address, at a minimum, the following:

(i) goals and strategies for improving and sustaining the earnings of the Bank;

(ii) the major areas in, and means by which the Bank will seek to improve the
Bank’s operating performance;

(iii) realistic and comprehensive budgets;

(iv) a budget review process to monitor the income and expenses of the Bank to
compare actual figures with budgetary projections;

(v) the operating assumptions that form the basis for, and adequately support,
major projected income and expense components; and

(vi) coordination of the Bank’s loan, investment, and operating policies and
budget and profit planning with the funds management policy.

(b) Following the end of each calendar quarter, the Board shall evaluate the
Bank’s actual performance in relation to the plan required by this paragraph and
shall record the results of the evaluation, and any actions taken by the Bank in
the minutes of the Board meeting at which such evaluation is undertaken.

 

9



--------------------------------------------------------------------------------

(c) Thereafter, the Bank shall formulate such a plan and budget by November 30
of each subsequent year. These plans and budgets shall be submitted to the
Supervisory Authorities for review and comment by December 15 of each subsequent
year.

FUNDS MANAGEMENT PLAN

10. Within 60 days from the effective date of this ORDER, the Bank shall adopt
and implement a written plan addressing liquidity, contingent funding, and asset
liability management. A copy of the plan shall be submitted to the Supervisory
Authorities upon its completion for review and comment. Within 30 days from the
receipt of any comments from the Supervisory Authorities, the Bank shall
incorporate those recommended changes. Thereafter, the Bank shall implement and
follow the plan. Annually during the life of this ORDER, the Bank shall review
this plan for adequacy and, based upon such review, shall make appropriate
revisions to the plan that are necessary to strengthen funds management
procedures and maintain adequate provisions to meet the Bank’s liquidity needs.

BROKERED DEPOSITS

11. (a) Throughout the life of this ORDER, the Bank shall not accept, renew, or
rollover any brokered deposit, as defined by 12 C.F.R. § 337.6(a)(2), unless it
is in compliance with the requirements of 12 C.F.R. § 337.6(b), governing
solicitation and acceptance of brokered deposits by insured depository
institutions.

(b) Within 10 days of the effective date of this ORDER, the Bank shall submit a
written plan for eliminating its reliance on brokered deposits to the
Supervisory Authorities for review and comment. The plan shall detail the
current composition of brokered deposits by

 

10



--------------------------------------------------------------------------------

maturity and explain the means by which such deposits will be paid. Within 30
days of receipt of all such comments from the Supervisory Authorities, and after
consideration of all such comments, the Bank shall approve the revised plan,
which approval shall be recorded in the minutes of the Board meeting.
Thereafter, the Bank shall implement and fully comply with the plan.

(c) The Bank shall comply with the restrictions on the effective yields on
deposits described in 12 C.F.R. § 337.6.

ASSET GROWTH LIMITATIONS

12. During the life of this ORDER, the Bank shall limit asset growth to 10
percent (10.0%) per annum and in no event shall asset growth result in
noncompliance with the capital maintenance provisions of this ORDER without
receiving prior written approval of the Supervisory Authorities. In no event
shall asset growth result in noncompliance with the capital maintenance
provisions of this ORDER unless the Bank receives prior written approval from
the Supervisory Authorities.

CASH DIVIDENDS AND OTHER BANK PAYMENTS

13. (a) While this ORDER is in effect, the Bank shall not declare or pay
dividends or any other form of payment representing a reduction in capital
without the prior written approval of the Supervisory Authorities. All requests
for prior approval shall be received at least 30 days prior to the proposed
dividend declaration date (at least 5 days with respect to any request filed
within the first 30 days after the date of this ORDER) and shall contain, but
not be limited to, an analysis of the impact such dividend or other payment
would have on the Bank’s capital position, cash flow, concentrations of credit,
asset quality and allowance for loan and lease loss needs. The Regional Director
will approve a dividend or any other form of payment representing a reduction

 

11



--------------------------------------------------------------------------------

in capital provided that the Regional Director determines that such dividend or
payment will not have an unacceptable impact on the Bank’s capital position,
cash flow, concentrations of credit, asset quality and allowance for loan and
lease loss needs. The OFR will approve a dividend only if the Bank meets the
criteria set forth in Section 658.37, Florida Statutes.

(b) During the term of this ORDER, the Bank shall not make any distributions of
interest, principal or other sums on subordinated debentures, if any, without
the prior written approval of the FDIC.

DISCLOSURE

14. Following the effective date of this ORDER, the Bank shall send to its
shareholders or otherwise furnish a description of this ORDER in conjunction
with the Bank’s next shareholder communication and also in conjunction with its
notice or proxy statement preceding the Bank’s next shareholder meeting. The
description shall fully describe the ORDER in all material respects. The
description and any accompanying communication, statement, or notice shall be
sent to the FDIC, Division of Supervision and Consumer Compliance, Accounting
and Securities Disclosure Section, 550 17th Street, N.W., Room F-6066,
Washington, D.C. 20429 and to the Office of Financial Regulation, 200 East Games
Street, Suite 624, Tallahassee, FL 32399-0371, at least fifteen (15) days prior
to dissemination to shareholders. Any changes requested to be made by the FDIC
and the OFR shall be made prior to dissemination of the description,
communication, notice, or statement.

PROGRESS REPORTS

15. (a) Within 30 days from the end of the first quarter following the effective
date of this ORDER, and within 30 days of the end of each quarter thereafter,
the Bank shall furnish written progress reports to the Supervisory Authorities
detailing the form and manner of any actions taken to secure compliance with
this ORDER and the results thereof. Such reports shall include a copy of the
Bank’s Reports of Condition and Income.

 

12



--------------------------------------------------------------------------------

(b) Such reports may be discontinued when the corrections required by this ORDER
have been accomplished and the Supervisory Authorities have released the Bank in
writing from making further reports.

(c) All progress reports and other written responses to this ORDER shall be
reviewed by the Board and made a part of the minutes of the appropriate Board
meeting.

The provisions of this ORDER shall not bar, estop, or otherwise prevent the
FDIC, the OFR, or any other federal or state agency or department from taking
any other action against the Bank or any of the Bank’s current or former
institution-affiliated parties, as such term is defined in 12 U.S.C. §1813(u)
and Section 655.005(l)(i), Florida Statutes.

This ORDER shall be effective on the date of issuance.

The provisions of this ORDER shall be binding upon the Bank, its
institution-affiliated parties, and any successors and assigns thereof.

The provisions of this ORDER shall remain effective and enforceable except to
the extent that and until such time as any provision has been modified,
terminated, suspended, or set aside by the FDIC.

Issued Pursuant to Delegated Authority

 

Dated this 18th day of March, 2010. /s/ Doreen R. Eberley

Doreen R. Eberley

Acting Regional Director

Division of Supervision and Consumer Protection

Atlanta Region

Federal Deposit Insurance Corporation

 

13



--------------------------------------------------------------------------------

The Commissioner of the OFR having duly approved the foregoing ORDER, and the
Bank, through its Board, agree that the issuance of said ORDER by the FDIC shall
be binding as between the Bank and the OFR to the same degree and to the same
legal effect that such ORDER would be binding if the OFR had issued a separate
ORDER that included and incorporated all of the provisions of the foregoing
ORDER, pursuant to Chapters 120, 655, and 658, Florida Statutes (2009),
including specifically Sections 655.033 and 655.041, Florida Statutes.

 

Dated this 15th day of March, 2010. /s/ Linda B. Charity

Linda B. Charity

Director

Division of Financial Institutions

Florida Office of Financial Regulation

By Delegated Authority

 

14